In re Lewis, Calvin; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Lafayette, 15th Judicial District Court Div. B, No. 43,995.
Relator represents that the district court has failed to act timely on an application for post-conviction relief filed on or about July 31, 2007. If relator’s representation is correct, the district court is ordered to consider and act on the application. If relator’s representation is incorrect, the district court is ordered to accept, file and act upon the pleading which is herewith transferred to the district court. The district court is ordered to provide this Court with a copy of its judgment.
For the Court.